*1072ORDER
We sent the accompanying opinion for filing on Friday, from Mr. Medina’s counsel a filing entitled “Suggestion of Death” informing us of a press release indicating that Mr. Medina had “died on the evening of March 22, 2015 from natural causes____” Because at all times when we made our decision and sent it for filing, the case was not moot, we allowed it to be published in the ordinary course. However, we direct the parties to file letter briefs within 14 days hereof addressing how best to proceed with the opinion in light of Mr. Medina’s death.
IT IS SO ORDERED.